 



Exhibit 10.10
May 25, 2006
Michael G. Spinozzi
4634 Lohr Road
Ann Arbor, Michigan 48108
Dear Mike:
I am writing to confirm the following agreement related to your employment with
Sally Beauty Company, Inc. (“Sally”).
You have expressed concern over your lack of financial protection in the event
of a change of control of Sally. In order to allay the concern you have, and to
comfortably allow you to focus on the needs of the business following your hire
on May 30, 2006, I am pleased to make you the following offer.
In the event that you are terminated by Sally (as opposed to separating from the
company of your own volition) for other than Just Cause (as defined hereafter),
Sally will pay you the sum equivalent to one year’s base salary, that is, three
hundred seventy five thousand dollars ($375,000) (the “Termination Payment”),
less any taxes and other legally required withholding, subject to the conditions
of this letter agreement. No payment shall be due in the event you separate from
the company of your own volition or the termination is for Just Cause.
Your rights under this letter agreement and your eligibility for this
Termination Payment shall end on such date as you are offered a Separation
Agreement (as defined hereafter) by Sally or an affiliate, or May 24, 2008,
whichever comes first. We reserve the right to have you acknowledge the voiding
of this letter agreement prior to tendering you a Separation Agreement for
signature. In order to collect the Termination Payment under this letter
agreement, you acknowledge you will be required to sign a general release of
claims and covenant not to sue in favor of Sally, its affiliates, officers and
employees on such terms as are proposed by Sally.
As used in this letter agreement, the term “Separation Agreement” shall mean an
agreement between you and Sally or an affiliate under which you are paid a sum
of money in the event you are terminated (whether during a specified time
certain or not) following a “change of control” of Sally or a group of Sally
affiliates including Sally. The term “change of control” shall be as defined in
the Separation Agreement at the sole discretion of the issuer. The Separation
Agreement which will be offered to you must be substantially similar to that
offered other Sally employees at your job grade level.
As used in this letter agreement, the term “Just Cause” shall mean a termination
of your employment because of: (i) conviction of or entry of a plea of guilty or
nolo contendere to a felony, misdemeanor (or any similar crime for purposes of
laws outside the United States) or any crime of moral turpitude, (ii) fraud or
dishonesty, (iii) repeated willful failure to perform assigned duties,
(iv) gross negligence in the performance of duties, (v) willful violation of one
or more of a policy or established practice governing employee conduct, or
(vi) intentionally engaging in conduct that is harmful to the Company.
This letter agreement sets forth the entire understanding of the parties and
supersedes any and all prior agreements, arrangements and understandings among
the parties related to the payment of any sum such as the Termination Payment.
This letter agreement will be effective once we complete our standard Sally
preconditions of hire, including filling out and signing our standard employment
application and a satisfactory background check and verification of your
educational credentials. Unless you are advised otherwise, these preconditions
of hire will be deemed satisfied and this letter agreement shall be effective on
June 2, 2006.
You understand that nothing in this letter changes the “at will” nature of your
employment and that you remain an at-will employee notwithstanding any payment
you may be due under this letter agreement. This letter agreement may be
amended, modified or supplemented only in a writing signed by you on one hand
and the President of Sally on the other hand. This letter agreement shall be
governed by the laws of the state of Texas in the same fashion as agreements
entered into and wholly performed within the state of Texas. If any portion of
this letter agreement shall be held invalid, illegal or enforceable, the
validity, legality and enforceability of the other portions shall not be

1



--------------------------------------------------------------------------------



 



affected. No representation has been made to you as to the tax implications of
any payment under this letter agreement. You acknowledge having the opportunity
to review this matter with your legal counsel.
Notwithstanding the foregoing, if Sally, or in the event that Sally no longer
exists, the successor of Sally (the “Successor Company”), or you, reasonably and
in good faith determine that payment of any amount pursuant to this letter
agreement at the time provided for herein would cause any amount payable under
this letter agreement to be subject to Section 409A(a)(1) of the Internal
Revenue Code, as amended (the “Code”) then such amount shall instead be paid at
the earliest time at which it may be paid without causing this letter agreement
and the amounts payable hereunder to be subject to Section 409A(a)(1), and all
of the provisions of this letter agreement shall be interpreted in a manner
consistent with this paragraph. Sally, or in the event that Sally no longer
exists, the Successor Company, shall have the right to make such amendments, if
any, to this letter agreement as shall be necessary to avoid the application of
Section 409A(a)(1) of the Code to the payments of amounts pursuant to this
letter agreement, and shall give prompt notice of any such amendment to you. If
Sally, or in the event that Sally no longer exists, the Successor Company defers
payments to you pursuant to this paragraph and Section 409A of the Code, then
such company shall provide you with prompt written notice thereof, including a
reasonable explanation and the estimated date on which it has determined it is
permitted to make the payments deferred under this paragraph. In any event, such
amounts will not be paid later than 190 days from the date of termination.
Please acknowledge your agreement with the terms of this letter agreement by
signing below where shown. I’m very happy to have you on board, Mike, and hope
this agreement addresses your concern.
Sincerely,
/s/ Gary Winterhalter
Gary Winterhalter
President
Sally Beauty Company, Inc.
Acknowledged and agreed:

     
/s/ Michael G. Spinozzi
  May 30, 2006  
Michael G. Spinozzi
  Date

2